COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-15-00112-CV


TARRANT COUNTY                                                     APPELLANT
REHABILITATION HOSPITAL D/B/A
HEALTHSOUTH REHABILITATION
HOSPITAL AT CITYVIEW

                                         V.

ROBERT PENA, INDIVIDUALLY                                           APPELLEE
AND AS THE EXECUTOR OF THE
ESTATE OF IRMA DORA PENA


                                     ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 048-271839-14

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant's “Notice of Settlement Of Underlying Suit,”

which we construe as a motion to dismiss the appeal. It is the court’s opinion

that the motion should be granted; therefore, we dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: May 28, 2015




                                      2